Exhibit 10.2

Execution Version

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of July 21, 2020 by and between East Resources Acquisition Company, a
Delaware corporation (the “Company”), and Continental Stock Transfer & Trust
Company, a New York corporation (the “Trustee”).

WHEREAS, the Company filed a registration statement on Form S-1 on July 2, 2020
(File No. 333-239677) (as amended to date, the “Registration Statement”) and a
preliminary prospectus on July 20, 2020 (the “Prospectus”) for the initial
public offering of the Company’s units (the “Units”), each of which consists of
one share of the Company’s Class A common stock, par value $0.0001 per share
(the “Common Stock”), and one-half of one redeemable warrant, each whole warrant
entitling the holder thereof to purchase one share of Common Stock (such initial
public offering hereinafter referred to as the “Offering”), with the U.S.
Securities and Exchange Commission and the Registration Statement will be
declared effective prior to the closing of the Offering; and

WHEREAS, the Company will enter into an Underwriting Agreement (the
“Underwriting Agreement”) with Wells Fargo Securities, LLC as representative
(the “Representative”) of the several underwriters (the “Underwriters”) named
therein; and

WHEREAS, as described in the Registration Statement, $300,000,000 of the gross
proceeds of the Offering and sale of the Private Placement Warrants (as defined
in the Underwriting Agreement) (or $345,000,000 if the Underwriters’
over-allotment option is exercised in full) will be delivered to the Trustee to
be deposited and held in a segregated trust account located at all times in the
United States (the “Trust Account”) for the benefit of the Company and the
holders of the Common Stock included in the Units issued in the Offering as
hereinafter provided (the amount to be delivered to the Trustee (and any
interest subsequently earned thereon) is referred to herein as the “Property,”
the stockholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Stockholders,” and the Public Stockholders and the
Company will be referred to together as the “Beneficiaries”); and

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $10,500,000, or $12,075,000 if the Underwriters’ over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that may be payable by the Company to the Underwriters upon the
consummation of the Business Combination (as defined below) (the “Deferred
Discount”); and

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

--------------------------------------------------------------------------------

 

NOW THEREFORE, IT IS AGREED:

1.Agreements and Covenants of Trustee.  The Trustee hereby agrees and covenants
to:

(a)Hold the Property in trust for the Beneficiaries in accordance with the terms
of this Agreement in the Trust Account established by the Trustee at J.P. Morgan
Chase Bank, N.A. (or at another U.S. chartered commercial bank with consolidated
assets of $100 billion or more) in the United States, maintained by Trustee and
at a brokerage institution selected by the Trustee that is reasonably
satisfactory to the Company;

(b)Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

(c)In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property in United States government securities within the meaning
of Section 2(a)(16) of the Investment Company Act of 1940, as amended, having a
maturity of 185 days or less, or in money market funds meeting the conditions of
paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7 promulgated under the
Investment Company Act of 1940, as amended, which invest only in direct U.S.
government treasury obligations, as determined by the Company; the Trustee may
not invest in any other securities or assets, it being understood that the Trust
Account will earn no interest while account funds are uninvested awaiting the
Company’s instructions hereunder;

(d)Collect and receive, when due, all interest or other income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

(e)Promptly notify the Company of all communications received by the Trustee
with respect to any Property requiring action by the Company;

(f)Supply any necessary information or documents as may be requested by the
Company (or its authorized agents) in connection with the Company’s preparation
of the tax returns relating to assets held in the Trust Account;

(g)Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

(h)Render to the Company monthly written statements of the activities of, and
amounts in, the Trust Account reflecting all receipts and disbursements of the
Trust Account;

(i)Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B, as applicable, signed on behalf of the Company
by its Chief Executive Officer, President, Chief Financial Officer, Secretary or
Chairman of the board of directors of the Company (the “Board”) or other
authorized officer of the Company, and complete the liquidation of the Trust
Account and distribute the Property in the Trust Account, including

2

--------------------------------------------------------------------------------

 

interest not previously released to the Company to pay its franchise and income
taxes (less up to $100,000 of interest that may be released to the Company to
pay dissolution expenses), only as directed in the Termination Letter and the
other documents referred to therein, or (y) upon the date which is the later of
(1) 24 months after the closing of the Offering and (2) such later date as may
be approved by the Company’s stockholders in accordance with the Company’s
amended and restated certificate of incorporation, if a Termination Letter has
not been received by the Trustee prior to such date, in which case the Trust
Account shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B and the Property in the Trust Account,
including interest not previously released to the Company to pay its franchise
and income taxes (less up to $100,000 of interest that may be released to the
Company to pay dissolution expenses) shall be distributed to the Public
Stockholders of record as of such date.  It is acknowledged and agreed that
there should be no reduction in the principal amount per share initially
deposited in the Trust Account;

(j)Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C (a “Tax
Payment Withdrawal Instruction”), withdraw from the Trust Account and distribute
to the Company the amount of interest earned on the Property requested by the
Company to cover any income or franchise tax obligation owed by the Company as a
result of assets of the Company or interest or other income earned on the
Property, which amount shall be delivered directly to the Company by electronic
funds transfer or other method of prompt payment, and the Company shall forward
such payment to the relevant taxing authority; provided, however, that to the
extent there is not sufficient cash in the Trust Account to pay such tax
obligation, the Trustee shall liquidate such assets held in the Trust Account as
shall be designated by the Company in writing to make such distribution;
provided, further, that if the tax to be paid is a franchise tax, the written
request by the Company to make such distribution shall be accompanied by a copy
of the franchise tax bill from the State of Delaware for the Company and a
written statement from the principal financial officer of the Company setting
forth the actual amount payable.  The written request of the Company referenced
above shall constitute presumptive evidence that the Company is entitled to said
funds, and the Trustee shall have no responsibility to look beyond said request;

(k)Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D (a
“Stockholder Redemption Withdrawal Instruction”), the Trustee shall distribute
on behalf of the Company the amount requested by the Company to be used to
redeem shares of Common Stock from Public Stockholders properly submitted in
connection with a stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation that would affect the
substance or timing of the Company’s obligation to redeem 100% of its public
shares of Common Stock if the Company has not consummated an initial Business
Combination within such time as is described in the Company’s amended and
restated certificate of incorporation.  The written request of the Company
referenced above shall constitute presumptive evidence that the Company is
entitled to distribute said funds, and the Trustee shall have no responsibility
to look beyond said request; and

(l)Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i), 1(j) or 1(k) above.

3

--------------------------------------------------------------------------------

 

2.Agreements and Covenants of the Company.  The Company hereby agrees and
covenants to:

(a)Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairperson of the Board, President, Chief Executive Officer, Chief
Financial Officer or Secretary.  In addition, except with respect to its duties
under Sections 1(i), 1(j) and 1(k) hereof, the Trustee shall be entitled to rely
on, and shall be protected in relying on, any verbal or telephonic advice or
instruction which it, in good faith and with reasonable care, believes to be
given by any one of the persons authorized above to give written instructions,
provided that the Company shall promptly confirm such instructions in writing;

(b)Subject to Section 4 hereof, hold the Trustee harmless and indemnify the
Trustee from and against any and all expenses, including reasonable counsel fees
and disbursements, or losses suffered by the Trustee in connection with any
action taken by it hereunder and in connection with any action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand, which in any way arises out of or relates to this
Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s gross negligence, fraud or willful misconduct.  Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the Company in writing
of such claim (hereinafter referred to as the “Indemnified Claim”).  The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim; provided that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld.  The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which such consent shall not be
unreasonably withheld.  The Company may participate in such action with its own
counsel;

(c)Pay the Trustee the fees set forth on Schedule A hereto, including an initial
acceptance fee, annual administration fee, and transaction processing fee which
fees shall be subject to modification by the parties from time to time.  It is
expressly understood that the Property shall not be used to pay such fees unless
and until it is distributed to the Company pursuant to Sections 1(i) through
1(k) hereof.  The Company shall pay the Trustee the initial acceptance fee and
the first annual administration fee at the consummation of the Offering.    The
Company shall not be responsible for any other fees or charges of the Trustee
except as set forth in this Section 2(c), Schedule A and as may be provided in
Section 2(b) hereof;

(d)In connection with any vote of the Company’s stockholders regarding a merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination involving the Company and one or more businesses
(the “Business Combination”), provide to the Trustee an affidavit or certificate
of the inspector of elections for the stockholder meeting verifying the vote of
such stockholders regarding such Business Combination;

4

--------------------------------------------------------------------------------

 

(e)Provide the Representatives with a copy of any Termination Letter(s) and/or
any other correspondence that is sent to the Trustee with respect to any
proposed withdrawal from the Trust Account promptly after it issues the same;

(f)Instruct the Trustee to make only those distributions that are permitted
under this Agreement, and refrain from instructing the Trustee to make any
distributions that are not permitted under this Agreement; and

(g)Within four (4) business days after the Underwriters exercise the
over-allotment option (or any unexercised portion thereof) or such
over-allotment option expires, provide the Trustee with a notice in writing of
the total amount of the Deferred Discount, which shall in no event be less than
$10,500,000.

3.Limitations of Liability.  The Trustee shall have no responsibility or
liability to:

(a)Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this Agreement and that which
is expressly set forth herein;

(b)Take any action with respect to the Property, other than as directed in
Section 1 hereof, and the Trustee shall have no liability to any party except
for liability arising out of the Trustee’s gross negligence, fraud or willful
misconduct;

(c)Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

(d)Refund any depreciation in principal of any Property;

(e)Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

(f)The other parties hereto or to anyone else for any action taken or omitted by
it, or any action suffered by it to be taken or omitted, in good faith and in
the Trustee’s best judgment, except for the Trustee’s gross negligence, fraud or
willful misconduct.  The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee, which counsel may be the Company’s
counsel), statement, instrument, report or other paper or document (not only as
to its due execution and the validity and effectiveness of its provisions, but
also as to the truth and acceptability of any information therein contained)
which the Trustee believes, in good faith and with reasonable care, to be
genuine and to be signed or presented by the proper person or persons.  The
Trustee shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement or any of the terms hereof, unless
evidenced by a written instrument delivered to the Trustee, signed by the proper
party or parties and, if the duties or rights of the Trustee are affected,
unless it shall give its prior written consent thereto;

5

--------------------------------------------------------------------------------

 

(g)Verify the accuracy of the information contained in the Registration
Statement;

(h)Provide any assurance that any Business Combination entered into by the
Company or any other action taken by the Company is as contemplated by the
Registration Statement;

(i)File information returns with respect to the Trust Account with any local,
state or federal taxing authority or provide periodic written statements to the
Company documenting the taxes payable by the Company, if any, relating to any
interest income earned on the Property;

(j)Prepare, execute and file tax reports, income or other tax returns and pay
any taxes with respect to any income generated by, and activities relating to,
the Trust Account, regardless of whether such tax is payable by the Trust
Account or the Company, including, but not limited to, income tax obligations,
except pursuant to Section 1(j) hereof; or

(k)Verify calculations, qualify or otherwise approve the Company’s written
requests for distributions pursuant to Sections 1(i), 1(j) and 1(k) hereof.

4.Trust Account Waiver.  The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future.  In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

5.Termination.  This Agreement shall terminate as follows:

(a)If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee, pending which the Trustee shall continue to act in accordance
with this Agreement.  At such time that the Company notifies the Trustee that a
successor trustee has been appointed and has agreed to become subject to the
terms of this Agreement, the Trustee shall transfer the management of the Trust
Account to the successor trustee, including but not limited to the transfer of
copies of the reports and statements relating to the Trust Account, whereupon
this Agreement shall terminate; provided, however, that in the event that the
Company does not locate a successor trustee within ninety (90) days of receipt
of the resignation notice from the Trustee, the Trustee may submit an
application to have the Property deposited with any court in the State of New
York or with the United States District Court for the Southern District of New
York and upon such deposit, the Trustee shall be immune from any liability
whatsoever; or

(b)At such time that the Trustee has completed the liquidation of the Trust
Account and its obligations in accordance with the provisions of Section 1(i)
hereof (which section may not be amended under any circumstances) and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 2(b).

6

--------------------------------------------------------------------------------

 

6.Miscellaneous.

(a)The Company and the Trustee each acknowledge that the Trustee will follow the
security procedures set forth below with respect to funds transferred from the
Trust Account.  The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons.  Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel.  In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary
bank.  Except for any liability arising out of the Trustee’s gross negligence,
fraud or willful misconduct, the Trustee shall not be liable for any loss,
liability or expense resulting from any error in the information or transmission
of the funds.

(b)This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction.  This Agreement may be executed in several original or
facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

(c)This Agreement contains the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof.  Except for Sections 1(i),
1(j) and 1(k) hereof (which sections may not be modified, amended or deleted
without the affirmative vote of sixty-five percent (65%) of the then outstanding
shares of Common Stock and shares of Class B common stock, par value $0.0001 per
share, of the Company, voting together as a single class; provided that no such
amendment will affect any Public Stockholder who has properly elected to redeem
his, her or its shares of Common Stock in connection with a stockholder vote to
approve an amendment to this Agreement that would affect the substance or timing
of the Company’s obligation to redeem 100% of its public shares of Common Stock
if the Company does not complete its initial Business Combination within the
time frame specified in the Company’s amended and restated certificate of
incorporation), this Agreement or any provision hereof may only be changed,
amended or modified (other than to correct a typographical error) by a writing
signed by each of the parties hereto.

(d)The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, State of New York, for purposes
of resolving any disputes hereunder.  AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.

7

--------------------------------------------------------------------------------

 

(e)Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile or email transmission:

if to the Trustee, to:

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez
Email: fwolf@continentalstock.com
Email: cgonzalez@continentalstock.com

if to the Company, to:

East Resources Acquisition Company
7777 NW Beacon Square Boulevard
Boca Raton, Florida 33487
Attn: Gary L. Hagerman, Jr.
Email: GHagerman@emslp.com

in each case, with copies to:

Latham & Watkins LLP
811 Main St., Suite 3700
Houston, Texas 77002
Attn: Ryan J. Maierson and Ian Schuman

Email:  ryan.maierson@lw.com

ian.schuman@lw.com

and

Wells Fargo Securities, LLC
500 West 33rd Street

New York, New York 10001
Attn: Equity Syndicate
Fax: (212) 214-5918

and

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attn: Derek J. Dostal, Deanna L. Kirkpatrick and Byron B. Rooney
Email: derek.dostal@davispolk.com

deanna.kirkpatrick@davispolk.com
byron.rooney@davispolk.com

 

8

--------------------------------------------------------------------------------

 

(f)Each of the Company and the Trustee hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder.  The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

(g)Each of the Company and the Trustee hereby acknowledges and agrees that each
of the Representatives, on behalf of the Underwriters, is a third party
beneficiary of this Agreement.

(h)Except as specified herein, no party to this Agreement may assign its rights
or delegate its obligations hereunder to any other person or entity.

[Signature Page Follows]

 

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

Continental Stock Transfer & Trust Company,

as Trustee

 

 

 

 

 

 

By:

 

/s/ Francis Wolf

 

 

Name: Francis Wolf

 

 

Title: Vice President

 

 

 

[Signature Page to Investment Management Trust Agreement]

--------------------------------------------------------------------------------

 

 

East Resources Acquisition Company

 

 

 

 

By:

 

/s/ Gary L. Hagerman, Jr.

 

 

Name: Gary L. Hagerman, Jr.

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

[Signature Page to Investment Management Trust Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE A

 

Fee Item

 

Time and method of payment

 

Amount

 

 

 

 

 

Initial set-up fee.

 

Initial closing of Offering by wire transfer.

 

$3,500.00

 

 

 

 

 

Trustee administration fee

 

Payable annually.  First year fee payable at initial closing of Offering by wire
transfer; thereafter, payable by wire transfer or check.

 

$10,000.00

 

 

 

 

 

Transaction processing fee for disbursements to Company under Sections 1(i),
1(j) and 1(k)

 

Billed to Company following disbursement made to Company under Section 1(i),
1(j) and 1(k)

 

$250.00

 

 

 

 

 

Paying Agent services as required pursuant to Section 1(i) and 1 (k)

 

Billed to Company upon delivery of service pursuant to Section 1(i) and 1 (k)

 

Prevailing rates

 

 

 

A-1

--------------------------------------------------------------------------------

 

Exhibit A

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez

 

Re:

Trust Account - Termination Letter

Dear Mr. Wolf and Ms. Gonzalez:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
East Resources Acquisition Company (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of [●], 2020 (the “Trust
Agreement”), this is to advise you that the Company has entered into an
agreement with (the “Target Business”) to consummate a business combination with
Target Business (the “Business Combination”) on or about ___________, 20__.  The
Company shall notify you at least seventy-two (72) hours in advance of the
actual date of the consummation of the Business Combination (the “Consummation
Date”).  Capitalized terms used but not defined herein shall have the meanings
set forth in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account and to transfer the
proceeds into the trust operating account at [●] to the effect that, on the
Consummation Date, all of the funds held in the Trust Operating Account at JP
Morgan Chase Bank, N.A., will be immediately available for transfer to the
account or accounts that the Company shall direct on the Consummation Date.  It
is acknowledged and agreed that while the funds are on deposit in the trust
operating account at [●] awaiting distribution, the Company will not earn any
interest or dividends.

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated concurrently with your transfer of funds to the accounts as
directed by the Company (the “Notification”) and (ii) the Company shall deliver
to you (a) a certificate by the Chief Executive Officer of the Company, which
verifies that the Business Combination has been approved by a vote of the
Company’s stockholders, if a vote is held and (b) written instruction signed by
the Company with respect to the transfer of the funds held in the Trust Account,
including payment of the Deferred Discount from the Trust Account (the
“Instruction Letter”).  You are hereby directed and authorized to transfer the
funds held in the Trust Account immediately upon your receipt of the
Notification and the Instruction Letter, in accordance with the terms of the
Instruction Letter.  In the event that certain deposits held in the Trust
Account may not be liquidated by the Consummation Date without penalty, you will
notify the Company in writing of the same and the Company shall direct you as to
whether such funds should remain in the Trust Account and be distributed after
the Consummation Date to the Company.  Upon the distribution of all the funds,
net of any payments necessary for reasonable unreimbursed expenses related to
liquidating the Trust Account, your obligations under the Trust Agreement shall
be terminated.

A-1

--------------------------------------------------------------------------------

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in such written instructions as soon thereafter as possible.

 

Very truly yours,

 

East Resources Acquisition Company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

cc:

Wells Fargo Securities, LLC

 

[●]

 

 

 

A-2

--------------------------------------------------------------------------------

 

Exhibit B

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez

Re:Trust Account - Termination Letter

Dear Mr. Wolf and Ms. Gonzalez:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
East Resources Acquisition Company (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of [●], 2020 (the “Trust
Agreement”), this is to advise you that the Company has been unable to effect a
business combination with a Target Business within the time frame specified in
the Company’s Amended and Restated Certificate of Incorporation, as described in
the Company’s Prospectus relating to the Offering.  Capitalized terms used but
not defined herein shall have the meanings set forth in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Operating Account and to transfer the
total proceeds into the trust operating account at [●] to await distribution to
the Public Stockholders.  The Company has selected [●] as the effective date for
the purpose of determining when the Public Stockholders will be entitled to
receive their share of the liquidation proceeds.  You agree to be the Paying
Agent of record and, in your separate capacity as Paying Agent, agree to
distribute said funds directly to the Public Stockholders in accordance with the
terms of the Trust Agreement and the Amended and Restated Certificate of
Incorporation of the Company.  Upon the distribution of all the funds, net of
any payments necessary for reasonable unreimbursed expenses related to
liquidating the Trust Account, your obligations under the Trust Agreement shall
be terminated, except to the extent otherwise provided in Section 1(j) of the
Trust Agreement.

 

Very truly yours,

 

East Resources Acquisition Company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

cc:

Wells Fargo Securities, LLC

 

[●]

 

 

B-1

--------------------------------------------------------------------------------

 

Exhibit C

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez

Re:Trust Account - Tax Payment Withdrawal Instruction

Dear Mr. Wolf and Ms. Gonzalez:

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
East Resources Acquisition Company (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of [●], 2020 (the “Trust
Agreement”), the Company hereby requests that you deliver to the Company
$____________ of the interest income earned on the Property as of the date
hereof.  Capitalized terms used but not defined herein shall have the meanings
set forth in the Trust Agreement.

The Company needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement.  In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

[WIRE INSTRUCTION INFORMATION]

 

Very truly yours,

 

East Resources Acquisition Company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

cc:

Wells Fargo Securities, LLC

 

[●]

 

 

 

C-1

--------------------------------------------------------------------------------

 

Exhibit D

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez

Re:Trust Account -  Stockholder Redemption Withdrawal Instruction

Gentlemen:

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
East Resources Acquisition Company (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of [●], 2020 (the “Trust
Agreement”), the Company hereby requests that you deliver to the redeeming
Public Stockholders of the Company $____________ of the principal and interest
income earned on the Property as of the date hereof.  Capitalized terms used but
not defined herein shall have the meanings set forth in the Trust Agreement.

The Company needs such funds to pay its Public Stockholders who have properly
elected to have their shares of Common Stock redeemed by the Company in
connection with a stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation that affects the substance or
timing of the Company’s obligation to redeem 100% of its public shares of Common
Stock if the Company has not consummated an initial Business Combination within
such time as is described in the Company’s amended and restated certificate of
incorporation.  As such, you are hereby directed and authorized to transfer (via
wire transfer) such funds promptly upon your receipt of this letter to the
redeeming Public Stockholders in accordance with your customary procedures.

 

Very truly yours,

 

East Resources Acquisition Company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

cc:

Wells Fargo Securities, LLC

 

[●]

 

D-1